     Case 1:20-cv-00989-CCC-MCC Document 62 Filed 03/29/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSTANCE WILSON ANDRESEN,                 :   CIVIL ACTION NO. 1:20-CV-989
                                           :
                    Plaintiff              :   (Judge Conner)
                                           :
             v.                            :
                                           :
COMMONWEALTH OF                            :
PENNSYLVANIA, et al.,                      :
                                           :
                    Defendants             :

                                       ORDER

      AND NOW, this 29th day of March, 2021, upon consideration of the report

(Doc. 42) of Magistrate Judge Martin C. Carlson, recommending that the court

grant the motion (Doc. 26) to dismiss filed by defendants the Commonwealth of

Pennsylvania and Pennsylvania State Police Corporal Jonathan Thomas, and

dismiss the complaint (Doc. 1) of pro se plaintiff Constance Wilson Andresen with

prejudice as to the Commonwealth on the ground of sovereign immunity, and with

prejudice as to Andresen’s claims for malicious prosecution and false arrest against

Thomas based on the favorable-termination rule established in Heck v. Humphrey,

512 U.S. 477 (1994), but further recommending that the court grant leave to amend

to the extent Andresen alludes to a potential excessive force claim against Thomas

in her Rule 12 briefing, and the court noting that Andresen has filed a “reply

opposition” to the report, (see Doc. 52), which we construe as an objection, see

FED. R. CIV. P. 72(b)(2), and following de novo review of the contested portions of the

report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting

28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the uncontested
     Case 1:20-cv-00989-CCC-MCC Document 62 Filed 03/29/21 Page 2 of 2




portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the

court finding Judge Carlson’s analysis to be well-reasoned and fully supported by

the applicable law, and finding Andresen’s objection to be without merit, it is

hereby ORDERED that:

      1.     Magistrate Judge Carlson’s report (Doc. 42) is ADOPTED.

      2.     The Commonwealth defendants’ motion (Doc. 26) to dismiss is
             GRANTED. Andresen’s complaint is DISMISSED with prejudice as
             to the Commonwealth of Pennsylvania and as to Andresen’s claims
             for malicious prosecution and false arrest against Thomas.

      3.     Andresen is GRANTED leave to amend her complaint in
             accordance with Judge Carlson’s report within 30 days of the date of
             this order. Any amended pleading filed pursuant to this paragraph
             shall be filed to the same docket number as the instant action, shall
             be entitled “First Amended Complaint,” and shall be complete in
             all respects. It shall be a new pleading that stands by itself as an
             adequate complaint under the Federal Rules of Civil Procedure,
             without reference to the complaint (Doc. 1) hereinabove dismissed.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
